Citation Nr: 1742214	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  09-04 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to November 1961, and from January 1963 to February 1968.  His medals include the Bronze Star Medal with V Device, the Republic of Vietnam Cross of Gallantry with Palm, and the Purple Heart.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Board remanded the matters on appeal in February 2014.  At that time, it observed that the Veteran's claim for service connection for a back disability, although denied in a November 1983 rating action, was being reconsidered pursuant to 38 C.F.R. § 3.156(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  No lumbar spine disability began during service, resulted from an in-service injury, or is related to service in any other way.

2.  Right ear hearing loss is the result of in-service noise exposure.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.9 (2016).

2.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a February 2007 letter.  As to VA's duty to assist, all necessary development has been accomplished.  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his claimed disabilities in October and November 2016.   

Moreover, the agency of original jurisdiction (AOJ) attempted to obtain any additional pertinent treatment records from Fort Belvoir Army Hospital and the Fox Army Health Center, including from the National Personnel Records Center, in June 2014 and January 2015.  It also provided the Veteran notice in February 2017 and May 2017 that no additional records than those already of record were able to be obtained.  In doing so, the AOJ substantially complied with the Board's February 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  The Veteran's service records reflect that he had combat service in the Republic of Vietnam in 1967.

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Lumbar spine disability

As reflected in a February 2007 statement and January 2008 notice of disagreement, the Veteran asserts that he has a current lumbar spine disability as a result of a back injury from an in-service automobile accident in August 1963.  He also asserted in his January 2008 notice of disagreement that in 1967 he suffered several injuries from a grenade explosion including to his back, but that his back condition was not as highly noted due to the extent of damage to his eye, neck, and face.

Service treatment records reflect that on August 5, 1963, the Veteran was treated for being in a wreck the previous night and injuring his back.  It was noted that the Veteran did not go to the hospital the previous night following the accident, and that the accident occurred when he hit a telephone pole.  There was noted to be tenderness over the lower sacrum and coccyx, and the impression was soft tissue contusion secondary to injury.  August 6 lumbosacral spine X-rays revealed spina bifida occulta of S1 with no other abnormality noted.  An August 7 treatment note reflects that X-rays had been negative.  Service treatment records reflect no further follow up treatment for the Veteran's injury or any mention of ongoing back problems.  On December 1965 report of medical history for reenlistment, the Veteran reported no current or history of back pain or problems. 

Subsequent service treatment records reflect that in May 1967 the Veteran reported having low back pain of one month duration, and he was given pain medication.   Such records further note that in August 1967 the Veteran received shrapnel wounds of the left front cranial area while in Vietnam.  The Veteran's injuries and treatment were extensively documented.  There were no complaints, findings, or mention of the back, except that on full physical examination in August 1967 the back was noted to have been normal; on examination in September 1967, the only past history noted was a left arm fracture at nine years of age.  On December 1967 examination for separation from service, the Veteran had a normal clinical examination of the spine and musculoskeletal system, and no back problems were noted.

In September 1974, the Veteran filed a claim for service connection for "Auto Accident 1963 - Back injury sustained."  In a December 1974 statement he reported that he had been treated for his asserted back condition in service in July 1963.  During VA examination in February 1975, the Veteran reported having back pain for some 9 to 10 years, since the military.

In a December 1977 statement, the Veteran's private physician, Dr. H.B, stated that the Veteran had given a history of having been involved in an accident in which "he was thrown from a vehicle injuring his back severely" in service in 1963.  The Veteran reported that he improved following this and was actually sent to Vietnam in 1967, where he was wounded to the face in an explosion.  The diagnoses given were lumbosacral spine derangement and left sciatica.  Dr. H.B. stated that "[t]he muscles and ligaments of his lower back and hips are obviously weak, he can only bend over 50% of what would be normal," and "[e]xamination each time revealed tenderness down into the left sciatic nerve on the posterior hip."  It was also noted that previous X-rays showed degenerative arthritis at L5-S1, and that, in Dr. D.B.'s opinion, the Veteran was "at least 50% disabled in his spine alone."  

The Veteran again submitted a statement November 1982 asserting that on August 4, 1963, a car he was driving hit a telephone pole, and he was treated, put on light duty for about two weeks, and given pain medication.  He asserted that he had had back problems ever since then.  Also, in November 1982, he submitted a VA Report of Accidental Injury regarding his August 1963 accident, asserting that he lost control of a car, hit a telephone pole, and was thrown out.

On December 1982 VA examination, the Veteran reported that, following his August 1963 automobile accident, he was not hospitalized but went to the hospital one day after the wreck with the back pains.  He reported that since that time he had been having intermittent low back pains, but not severe.  He also reported that in 1967 he received multiple injuries in an accident in service and was hospitalized for two weeks with multiple injuries including back injury, which made the back trouble worse, and that the back condition had been getting gradually worse since that time.  He denied history of reinjury to the back since retirement in 1968.  He reported working as a construction worker formerly and now a truck driver, and that his back condition bothered him a lot while on the job.  He also reported being hospitalized with the back trouble in 1977.  Following physical examination, his diagnosis was chronic low back pains with history of recurrent left sciatica, and history of injury to the back in 1963 and in 1967 while in the service.  December 1982 X-rays revealed loss of disc space height between L5 and S1 with narrowing of the disc space posteriorly, and with findings noted to be unchanged since the previous exams.

The next record of treatment regarding the Veteran's back is a March 20, 2001, VA treatment note reflecting that the Veteran "complains of acute low back pain for a week."  It was noted that the Veteran "states he hurt his back as a result of doing some work with fixing the door and he probably may have pulled his back."  It was further noted that "[h]e had a similar disorder in 1975 and was hospitalized at that time."  The Veteran described most of the pain in the low lumbosacral region in the middle with radiation and denied use of any medications yet.  The assessment was "Acute low back pain - muscular sprain vital signs radiculopathy."  It was noted that the Veteran would be treated with pain medications.

In April 2001, the Veteran was seen for follow up and it was noted that he had "noticed significant improvement in his symptoms," but "still complains of some soreness in the midlumbar region with no radiation."  In September 2001 it was noted that "[h]is back pain is better."  Subsequent VA treatment records from September 2001 through 2006 reflect no further back problems, although in January 2005 the Veteran was noted to have a "history of back pain but he says that is stable."  Chronic back pain began to be noted again in January 2007, when his assessment included "Chronic back pain stable."  

In November 2016, a VA examiner reviewed the record and examined the Veteran, including X-ray examination, and diagnosed degenerative arthritis of the spine.  The examiner opined that the Veteran's current back disability was not related to service, to include his August 1963 motor vehicle accident.  The examiner noted that the Veteran was involved in an accident hitting a pole while driving, but did not seek treatment until the following day, and that there was no evidence of sequela during the remaining years of his active duty, also noting the Veteran's normal spine examination at separation in December 1967.  The examiner acknowledged Dr. H.B.'s December 1977 letter.  However, she noted that the letter described an account of an in-service accident after which the Veteran improved and was later deployed to Vietnam, which, the examiner noted, further substantiated that the Veteran had no sequela from his August 1963 accident.  Also, Dr. D.B.'s letter noted another motor vehicle accident in 1976, after which the Veteran was hospitalized.  The VA examiner opined that, given the evidence of record, the Veteran's 1976 motor vehicle accident and reported construction work following active duty represented the more likely etiologies of his current back condition.  

In this case, service connection for a lumbar spine disability must be denied.

The Board finds the November 2016 VA examiner's opinion highly probative on the question of whether the Veteran's current lumbar spine disability is related to service.  The examiner reviewed and discussed the pertinent evidence of record, and provided a clear rationale for her opinion based on that evidence, including an explanation of the more likely etiologies of the Veteran's back condition.  The opinion's rationale was consistent with the evidence of record, including her assessment of the records contemporaneous with the Veteran's August 1963 motor vehicle accident; the records in the years following the accident reflecting no resulting back problems or treatment; and the Veteran's negative separation examination.  The examiner also reviewed and directly addressed Dr. H.B.'s December 1977 letter, noting that the information in the letter actually tended to substantiate her own opinion that the 1963 back injury was without sequela.  

The Board notes the Veteran's assertions and statements of continuing back symptomology from the time of his August 1963 accident, including his statements given between 1974 and 1982, and those given beginning 2007.  However, such assertions are not credible.

Service treatment records subsequent to the accident until his separation in 1968, including the Veteran's reports of medical history and separation examination, do not reflect continuing back problems from the time of the 1963 accident.  Rather, the only subsequent complaint of back pain or problems in service was in May 1967, when the Veteran reported having low back pain of one month duration, which contradicts his assertion of continuous back pain and problems since 1963.

Also, on VA treatment in March 2001 for "acute low back pain for a week," the Veteran stated that "he hurt his back as a result of doing some work with fixing the door and he probably may have pulled his back."  He did not report any history of back problems going back to his 1963 accident or to service generally; rather, he reported that "[h]e had a similar disorder in 1975 and was hospitalized at that time."  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  In this regard, such acute back pain improved in the following months, and complaints back pain did not begin to be noted again until 2007.

Also, assertions of continuous back pain following the Veteran's 1963 accident conflict with his September 2013 testimony before the Board that, following his 1963 injury, he had light duty for a while and "got better" for that time.  He testified that he only began having subsequent back problems "later on," "when [he] got out of the Army," when he drove a truck after service, and the pain came back to him again.  

Likewise, the Board acknowledges the Veteran's occasional assertions that he has had back problems following his documented August 1967 combat injury, but does not find them credible.  The Board notes the provisions of 38 U.S.C.A. § 1154(b).  However, again, the Veteran's August 1967 shrapnel injuries, resulting in wounds of the left front cranial area, and the treatment thereof, are extensively documented; there were no complaints, findings, or mention of the back, except that on full physical examination in August 1967 the back was noted to have been normal.  Also, the Veteran's September 2013 sworn testimony before the Board contradicts any assertion that he experienced back problems following the August 1967 incident.  He testified that the grenade "didn't hurt [his] back" insofar as he knew; he stipulated that he "[didn't] think it did," although "the shock could have messed it up again."  Moreover, even if assuming the Veteran had incurred injury to his back in August 1967, the evidence is against a finding of lumbar spine symptoms continuing subsequently in service and after for the reasons discussed above. 

The Board notes the December 1977 letter from Dr. H.B. and December 1982 VA examination report, but does not find them probative on the question of etiology.  While providing a diagnosis and noting the Veteran's subjective history, neither report provides any objective medical assessment regarding the etiology of the Veteran's back problems.  See LeShore v. Brown, 8 Vet. App. 406 (1996) (mere recitation of the veteran's self-reported lay history does not constitute competent medical evidence).  
      
The Board further notes evidence of arthritis as early as the 1970s.  However, again, in-service X-rays were negative following the Veteran's August 1963 accident, and the evidence does not otherwise show that arthritis manifested within a year of the Veteran's separation from service.  Thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable. 

Finally, the Board notes that, while in-service August 1963 X-rays were negative for signs of injury, they did reveal the congenital defect of spina bifida occulta of S1.  Congenital or developmental defects are not considered diseases or injuries within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection can be warranted where such a defect is subject to a superimposed disease or injury during military service that results in increased disability.   VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  However, for the reasons discussed above, in this case, no in-service injury resulted in increased disability, or disability of any kind.  

Therefore, a preponderance of the evidence is against a finding that a lumbar spine disability began during service, resulted from an in-service injury, or is related to service in any other way.  Accordingly, service connection for a lumbar spine disability must be denied.  

B.  Right ear hearing loss

As reflected in his September 2013 testimony before the Board, the Veteran asserts that his hearing loss is the result of in-service noise exposure, including from tanks, guns, and explosions as a tank commander during his combat service.  Given the Veteran's combat service documented extensively in the record, his assertions of in-service noise exposure are credible.  Also, as reflected on October 2016 VA audiological examination, the Veteran has a right ear hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  

The Board notes that on that October 2016 VA examination, the examiner opined that the Veteran's right ear hearing loss was not due to service because his separation physical dated December 1967 indicated hearing within normal limits for the right ear.  This was the same rationale that the Board found inadequate in an April 2007 VA examination, as discussed in its February 2014 remand, where the Board cited Hensley v. Brown, 5 Vet App 155, 159 (1993), for the proposition "that just because a Veteran does not meet VA standards for hearing loss at service separation does not rule out the possibility that hearing loss diagnosed years later may be related to an in-service injury."  Also, the same October 2016 VA examiner determined that both left ear hearing loss and tinnitus were the result of military noise exposure based largely on the Veteran's history of injuries from a grenade explosion resulting in multiple injuries to the left side of his head and body, and that December 1967 separation physical indicated hearing a "noise notch" present at 3000 and 4000 Hz indicative of noise exposure in the left ear.  

Thus, the Veteran has a verified record of military noise exposure including a grenade explosion, to which his left ear hearing loss and tinnitus have been medically related.  Given this, and the inadequate rationale of the October 2016 VA examiner for determining that the Veteran had left ear hearing loss and tinnitus resulting from military noise exposure, but not right ear hearing loss, the Board finds the evidence as to whether the Veteran's right ear hearing loss is also related to military noise exposure to be at least in relative equipoise. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that right ear hearing loss is the result of in-service noise exposure.  Accordingly, service connection for right ear hearing loss is warranted.  


ORDER

Service connection for a lumbar spine disability is denied.  

Service connection for right ear hearing loss is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


